DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
















Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 stated that limitations “privacy-preserving encoding algorithm.” There is no such limitations in claim 1, that claim 8 is depend on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 9-10 are rejected for being dependent of claim 8 above.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (US 2019/0318261 A1).
As to claim 1, Deng discloses a data processing system [100 on FIG. 1] comprising: 
a memory device to store instructions [Memory 130 on FIG. 1]; 
one or more processors [120 on FIG. 1] to execute the instructions stored on the memory device, the instructions to cause the data processing system to perform operations [The training model 200 may be described as being executed or otherwise used by the processor(s) 120 of any of the electronic devices 101, 102, 104 or the server 106 in FIG. 1. Paragraph 0054] comprising:
sending a set of unlabeled data [Unlabeled input 401 on FIG. 4] to a set of multiple mobile electronic devices [101, 102 and 104 on FIG. 1], the set of multiple mobile electronic devices to generate a set of proposed labels [Labelling priorities] for the set of unlabeled data, wherein each of the mobile electronic devices include a first machine learning model [400 on FIG. 4] [The model 400 can be implemented on the server 106, and an electronic device (such as the electronic device 101) receives the unlabeled input 401 from a user and sends the unlabeled input 401 to the server 106 for screening. In other embodiments, the electronic device 101 can receive the unlabeled input 401 and execute the model 400. Paragraph 0069]; 
receiving a set of proposed labels for the unlabeled set of data from the set of multiple mobile electronic devices, the set of proposed labels encoded to mask individual contributors [Depend on the type of data and objectives of the model 400] to the set of proposed labels [The processor then labels the unlabeled input 401 according to a sequence learning and labeling model that, in some embodiments, is routinely executed to perform labeling of data. The labeling model used can depend on the type of data and objectives of the model 400. For instance, if the data is utterance data for natural language understanding, the unlabeled input can be sent to a sequence labeling network such as an LSTM for labeling utterances. Since the unlabeled input is determined to be highly similar to labeled data already accessible to the system. paragraph 0071]; 
processing the set of proposed labels to determine an estimate of a most frequently proposed label [Alternative labeling process] for an element of unlabeled data [The processor then initiates and performs an alternative labeling process, such as requesting a manual label input from a user. For example, a prompt can be displayed on an electronic device of the user, such as the electronic device 101, that asks the user to input a label or select a closest label to the input 401 from among a number of label options. Paragraph 0072]; 
adding the element of unlabeled data and a corresponding most frequently proposed label to a training data set [Since the unlabeled input is determined to be highly dissimilar to labeled data accessible to the system, performing the alternative labeling process provides data on inputs that carry valuable new information to supplement the labeled data already stored in the data store 402. Once the input 401 is labeled by either the sequence labeling model or the alternative labeling process, data from the input 401 is stored as labeled data in the data store 402. Paragraph 0072]; and 
training a second machine learning model using the training data set, the second machine learning model on a server device [The second electronic device 604 (server) further labels the one or more entries using an alternative labeling process. Once the data is labeled, the model 400 can be further trained using the newly labeled data. Paragraph 0083]. 

As to claim 2, Deng discloses the data processing system as in claim 1, wherein the unlabeled set of data includes one or more of text data, image data, application activity data, and device activity data [Paragraph 0085, Text data].  

As to claim 3, Deng discloses the data processing system as in claim 1, wherein the first machine learning model is configured as a convolutional neural network [Paragraph 0056, CNN].  

As to claim 4, Deng discloses the data processing system as in claim 1, wherein the first machine learning model is configured as a recurrent neural network [Paragraph 0056, RNN].  

As to claim 5, Deng discloses the data processing system as in claim 1, wherein the second machine learning model is configured as a convolutional neural network [Paragraph 0056, CNN].  

As to claim 6, Deng discloses the data processing system as in claim 1, wherein the second machine learning model is configured as a recurrent neural network [Paragraph 0056,  RNN]. 





















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Pasdar (US 2014/0115715 A1).
As to claim 11, Deng discloses the data processing system on a mobile electronic device [100 on FIG. 1], the data processing system comprising: 
a memory device to store instructions [130 on FIG. 1]; 
one or more processors [Processor 120 on FIG. 1] to execute the instructions stored on the memory device, the instructions to cause the one or more processors to: select a set of data on the mobile electronic device [The training model 200 may be described as being executed or otherwise used by the processor(s) 120 of any of the electronic devices 101, 102, 104 or the server 106 in FIG. 1. Paragraph 0054]; 
generate a training set based on selected data [The second electronic device 604 also selects one or more entries from the data set based on a similarity between the one or more entries and the labeled data. The second electronic device 604 further labels the one or more entries using an alternative labeling process. Once the data is labeled, the model 400 can be further trained using the newly labeled data. Paragraph 0083]; 
train a first machine learning model using the training set [In some embodiments, the model 400 can be further trained, as described above with respect to FIGS. 2 and 3, using the newly-labeled data. Paragraph 0073]; 
receive an unlabeled set of data from a server [the model 400 can be implemented on the server 106, and an electronic device (such as the electronic device 101) receives the unlabeled input 401 from a user and sends the unlabeled input 401 to the server 106 for screening. Paragraph 0069]; 
generate proposed labels for elements of the unlabeled set of data [The model 400 can be implemented on the server 106, and an electronic device (such as the electronic device 101) receives the unlabeled input 401 from a user and sends the unlabeled input 401 to the server 106 for screening. In other embodiments, the electronic device 101 can receive the unlabeled input 401 and execute the model 400. Paragraph 0069].
Deng discloses a server with machine learning model but fails to disclose explicitly transmit a privatized label to the server.
However, Pasdar teaches transmit a privatized version of a proposed label to the server [A server system on FIG. 8] [Paragraph 0049].
Deng and Takada are analogous because they are all directed to label system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the anonymizing label data taught by Pasdar in an labeled data such as that of Deng as suggested by Pasdar, for the obvious purpose of reject unauthorized information from the user, user system or the server, by combining prior art elements according to known methods to yield predictable results. 

As to claim 12, Deng discloses the data processing system as in claim 11, wherein the first machine learning model is configured as a convolutional neural network or a recurrent neural network [Paragraph 0056, CNN].  

As to claim 13, Deng discloses the data processing system as in claim 12, wherein the server is to train a second machine learning model based on the privatized version of a proposed label [Paragraph 0083].  

As to claim 14, Deng discloses the data processing system as in claim 13, wherein the first machine learning model is a different type of machine learning model than the second machine learning model [Paragraph 0054]. 

As to claim 17, Deng discloses the data processing system as in claim 11, wherein to select the set of data includes to determine types of data on the mobile electronic device having a number of elements sufficient to train the first machine learning model to a specified minimum accuracy [Paragraph 0083]. 

As to claim 18, Deng discloses the data processing system as in claim 17, wherein a selected set of data includes text data, image data, application activity data, or device activity data [Paragraph 0085, Text data]. 

As to claim 19, Deng discloses the data processing system as in claim 18, wherein to receive an unlabeled set of data from a server includes to receive a type of data upon which the first machine learning model is trained [Paragraph 0085].  

As to claim 20, Deng discloses the data processing system as in claim 19, wherein the mobile electronic device is grouped with other mobile electronic devices based on the type of data upon which machine learning models of the other mobile electronic devices are trained [Paragraph 0050].





Allowable Subject Matter
Claims 7-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
May 5, 2022